           Case 2:20-mj-00254-KFP Document 9 Filed 10/28/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURTFOR THE
                      MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 UNITED STATES OF AMERICA                            )
                                                     )
                        v.                           )   Cr. No. 2:20-mj-254-KFP
                                                     )
 JAMES HEATH FAIRCLOTH

      MOTION TO WITHDRAW GOVERNMENT’S MOTION FOR DETENTION

               COMES NOW the United States of America, by and through Louis V. Franklin,

Sr., United States Attorney for the Middle District of Alabama, and moves to withdraw the

Motion for Detention (Doc. 1) filed October 26, 2020. After conferring with Probation, the

United States is comfortable with Probation’s position that there are sufficient safeguards in

place for defendant’s release.

       Respectfully submitted this the 28th day of October, 2020.



                                               Respectfully submitted,

                                               LOUIS V. FRANKLIN, SR.
                                               UNITED STATES ATTORNEY



                                               /s/ Stephanie C. Billingslea
                                               Stephanie C. Billingslea
                                               Assistant United States Attorney
                                               131 Clayton Street
                                               Montgomery, AL 36104
                                               (334) 223-7280
                                               stephanie.billingslea@usdoj.gov
            Case 2:20-mj-00254-KFP Document 9 Filed 10/28/20 Page 2 of 2



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

 UNITED STATES OF AMERICA                               )
                                                        )
                           v.                           )   Cr. No. 2:20-mj-254-KFP
                                                        )
 JAMES HEATH FAIRCLOTH                                  )

                                       CERTIFICATE OF SERVICE

          I hereby certify that on October 28, 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system that will send notification of such filing to counsel of

record.



                                                 Respectfully submitted,

                                                 /s/ Stephanie C. Billingslea
                                                 Stephanie C. Billingslea
                                                 Assistant United States Attorney
                                                 131 Clayton Street
                                                 Montgomery, AL 36104
                                                 (334) 223-7280
                                                 stephanie.billingslea@usdoj.gov




                                                    2
